Case 8:17-cv-01914-CJC-JPR Document 84 Filed 03/26/21 Page 1 of 1 Page ID #:4117

                                                                                          JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES − GENERAL

  Case No.       8:17−cv−01914−CJC−JPR                Date 3/26/2021
                 LUND MOTION PRODUCTS, INC. V. T−MAX HANGZHOU
  Title
                TECHNOLOGY CO., LTD. ET AL

  Present : The Honorable CORMAC J. CARNEY, U.S. DISTRICT JUDGE

                    Cheryl Wynn                               Not Reported
                    Deputy Clerk                       Court Reporter / Recorder


          Attorneys Present for Plaintiffs:       Attorneys Present for Defendants:
                   None Present                               None Present


 Proceedings:            (IN CHAMBERS) ORDER DISMISSING ACTION ON
                         STIPULATION TO STAY CASE PENDING FINALIZING
 SETTLEMENT

       Having been advised by a Stipulation to Stay Case Pending Finalizing
 Settlement [83] that the case has been settled in its entirety, the Court hereby
 orders this action dismissed without prejudice. The Court further orders all
 proceedings in the case vacated and taken off calendar.
      The Court retains jurisdiction for thirty (30) days to vacate this order and to
 reopen the action upon showing of good cause that the settlement has not been
 completed.


                                                                            −   :     −
                                                Initials of Deputy Clerk: cw




  CV−90                               CIVIL MINUTES−GENERAL                         Page 1 of 1
